DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 1/5/2021.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/5/20121 has been considered by Examiner. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berntsen (USPAN 2016/0295508) in view of Jagmag (USPAN 2015/0082076).
Consider claims 1 and 12, Berntsen discloses a system for generating a time reference in a wireless communications (see the system of figure 1) and a corresponding method (see), the system comprising: 
a master module (see element 2 in figure 1: master device) comprising a master transceiver adapted to transmit data packets (see paragraph 59); and 
a slave module (see element 12 in figure 1: slave device) comprising: 
(see paragraph 60); 
a signal generator adapted to generate a clock signal (see paragraph 61: a receiver clock signal) with a period equal to a time interval of two of the data packets (see paragraphs 6 and 13: determine when a predetermined number of receiver clock cycles has elapsed, wherein the predetermined number of receiver clock cycles is dependent on how many receiver clock cycles elapsed between the respective receipts of two of the connection-event data packets received by the radio receiver); and 
a slave timer adapted to utilize the clock signal to control the slave module (see paragraphs 3, 8, and 13: in response to determining when a predetermined number of receiver clock cycles has elapsed, entering a ready state in which the radio receiver is able to receive and process radio transmissions from the radio transmitter).
Berntsen does not specifically disclose a duty-cycled wireless communications system.
Jagmag teaches a duty-cycled wireless communications system (see abstract and paragraph 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berntsen and combine it with the noted teachings of Jagmag. The motivation to combine these references is to provide a method of operating a chip with decreased power consumption to allow it to continuously operate at a design frequency for an extended period of time (see paragraph 6 of Jagmag).

Consider claims 2 and 13, Berntsen discloses that the slave timer is adapted to utilize the clock signal to wake the slave module (see paragraphs 8 and 35).

Consider claims 3 and 14, Berntsen discloses that the slave timer is adapted to utilize the clock signal to cause the slave module to sleep (see abstract and paragraph 65).

Consider claims 4 and 15, Berntsen discloses that the slave module is implemented on a single integrated circuit (see paragraph 61: the slave device may be integrated in a radio-on-chip).

Consider claim 5, Berntsen discloses that the slave timer comprises an on-chip oscillator (see paragraph 61: the slave device may be integrated in a radio-on-chip, which may comprise oscillator 6, 16).

Consider claims 6 and 16, although Berntsen a master module that is adapted to transmit data packets (see above), Berntsen does not specifically disclose a specific duty-cycle ratio and a specific time interval between data packets.
Jagmag teaches a specific duty-cycle ratio and a specific time interval between data packets (see abstract and paragraph 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berntsen and combine it with the noted teachings of Jagmag. The motivation to combine these references is to provide a method of operating a chip with decreased power consumption to allow it to continuously operate at a design frequency for an extended period of time (see paragraph 6 of Jagmag).

Consider claim 7, Berntsen discloses that the master module comprises a master timer adapted to generate a time reference to control the master module (see paragraph 59: the master device comprises an oscillator 6).

Consider claims 8 and 18, Berntsen discloses that the slave module is adapted to detect the data packets via signal detection, energy detection, preamble detection, or synchronized frame detection (see paragraph 35: the connection-event data packets can cause a radio receiver to wake from a sleep state, i.e. signal detection). 

Consider claim 11, Berntsen discloses that a frequency reference for the master module or the slave module is defined by a crystal oscillator, a microelectromechanical system (MEMS) based oscillator, or a bulk acoustic wave (BAW) based oscillator (see paragraph 59: the master device comprises an oscillator 6; see paragraph 61: the oscillators 6, 16, may be crystal oscillators).

Consider claim 17, Berntsen discloses that the master module includes a crystal oscillator, a microelectromechanical system (MEMS) based oscillator, or a bulk acoustic wave (BAW) based oscillator (see paragraph 59: the master device comprises an oscillator 6; see paragraph 61: the oscillators 6, 16, may be crystal oscillators).

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412